Del Valle & Assoctates:

Telesforo Del Valle, Jr.

Michael J. Sluka
Lawrence D, Minasian

Lucas E. Andino

William Cerbone

Luis N. Colon

Hon. Robert A. Sackett
of counsel

The Honorable George B. Daniels
United States District Judge
Southern District of New York
Daniel Patrick Moynihan

United States Courthouse

500 Pearl St.

New York, NY 10007-1312

-Via ECF-

Dear Judge Daniels,

Attorneys at Law
445 Park Avenue

New. York, New York rote

|

debdic.

lush SpNy
| DOCUMENT

Pare Lip, BE ayg-
4 Bows orn ert UD: .

Neem

 

 

 

December 10, 2019

Re:

   

. Daniels, U.S: ‘D.J.

Email: tdvesq@aol.com

Fax. (212)481-4853

Leticia Silva
Legal Assistant

  

Dated: nen 4 1.900

 

USA v. Geuris Rosario

18 Cr. 230 (GBD)

Our office represents Mr. Geuris Rosario in the above referenced matter. On March 5,
2018, Mr. Rosario was released on $150,000 Personal Recognizance Bond secured by two
financially responsible persons, and $10,000 cash or property. As part of his Bail Conditions, Mr.
Rosario has travel limited to the Southern and Eastern Districts of New York, among other

conditions of release.

Mr. Rosario respectfully requests permission to go to Orlando, Florida from December 26,

2019 to January 6, 2020.

U.S. Pretrial Services Officer Marlon Ovalles has no objections to this request, and
A.U.S.A. Elizabeth Espinosa has no objections to this request.

Thank you for your consideration.

Cc: A.US.A. Elizabeth Espinosa
US. Pretrial Services Officer Marlon Ovalles

Sincerely,

/S/

Telesforo Del Valle, Jr., Esq.
Del Valle & Associates
